



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sothinathan, 2013
    ONCA 727

DATE: 20131129

DOCKET: C56309

Goudge, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Balamuralee Sothinathan

Appellant

Ashley Audet, for the appellant

Greg Skerkowski, for the respondent

Heard: November 28, 2013

On appeal from the conviction entered on October 4, 2012
    by Justice Mavin Wong of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that his conviction constitutes an unreasonable
    verdict because the complainants evidence identifying him as the perpetrator
    was inadequate to support that conviction.

[2]

We cannot agree.  The trial judge found that this was not a case of
    identifying a stranger.  The complainant had seen the appellant daily at school
    for a couple of weeks and was in a car beside the appellant with an
    unobstructed view of him for 40 to 45 minutes during the commission of the
    offence.  The trial judge was justified in finding that the complainant was
    sufficiently well-acquainted with the appellant, that the identification could
    be safely relied upon.

[3]

This was enough to allow the trial judge to be properly satisfied with
    the in-dock identification alone.  However, that evidence was supplemented by
    the complainant picking out the appellant with 75 per cent certainty on viewing
    a blurry photograph in the photograph line-up on second viewing, after failing
    to pick out the appellant on the first attempt.  In our opinion, it was open to
    the trial judge to use this as he did, that is, to treat this as additional,
    though limited support for the identification.

[4]

Finally, we do not consider that in these circumstances the conducting
    of the photo line-up in any way undermined the in-dock identification.  Moreover,
    there was ample evidence to supplement the identification evidence and in
    conclusion, this was not an unreasonable verdict.

[5]

The appeal must be dismissed.


